The opinion of the court was delivered by
Kellogg, J.
The defendant objects to the judgment of the court below, insisting that if the plaintiff is entitled to any remuneration for his services, he is not entitled to recover in the present suit, for the reason that there was nothing due the plaintiff at the commencement of the suit.
It appears, that the services charged in the plaintiff’s account were rendered under a contract with the defendant to labor for him one year, which period had not expired, when this suit was brought. This, however, was not an absolute, unconditional contract, to continue for an entire year, but the plaintiff, by the terms of the agreement, had the right to put an end to it, by giving the defendant fourteen days’ notice, if at any time the plaintiff should become dissatisfied ; and the defendant, if he became dissatisfied, had the right to dismiss the plaintiff upon giving one day’s notice. The plaintiff, at the expiration of six months, having become dissatisfied, and having given the previous notice required by the contract, left the defendant’s ' service.
It seems to us quite clear, that, by the terms of the contract, either party, upon becoming dissatisfied, was at liberty to put an end to the contract; and that such party was under no legal obligation to apprise the other party of the grounds of his dissatisfaction. This case is distinguishable from that of Seaver v. Morse, 20 Vt. 620. There either party had the right to terminate the contract, upon becoming dissatisfied, “provided, when the cause of dissatisfaction was made known, is could not be removed.” No such qualification is attached to the agreement in this .case. Hence we think the plain* *525tiff was at liberty, at any time when he became dissatisfied, to terminate the contract, although he might have no satisfactory reason for such dissatisfaction.
The report shows, that the defendant was to pay the plaintiff, “ when he should have finished his labor.” The service was not rendered upon a contract to be paid for at the expiration of a year, unless the service of the plaintiff so long continued. Payment was to be fiiade, when the service was completed. The plaintiff had done .all he was bound to do, and his right of action had accrued, before the suit was commenced.
Exceptions overruled, and judgment of county court affirmed.